Title: The American Commissioners to [Gérard], 22 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Gérard, Conrad-Alexandre


Sir
Passy, Sunday 5. PM. Feb. 22. 1778
The News you have receiv’d from England cannot be true. No Treaty would be entred into with Howe by Washington, when the Congress was at hand: And Howe could have no Propositions to make but such as were authoris’d by the Act of Parliament, and had been long since rejected, (viz.) Pardon upon Submission.
Enclos’d we send you a Letter this moment received from Mr. Hartley a Member of Parliament, which confirms our Opinion that no such Transaction is going on in America; as it announces Propositions made by the Minister Feb. 17. to impower by an Act Commissioners to treat with America. Mr. Franklin will transcribe and send you to-morrow the whole of his Correspondence with that Gentleman. In short we esteem the Story of a Treaty in America, to be merely an Artifice of the Stock Jobbers to keep up the Funds. We have the Honour to be Sir, Your most obedient humble Servant
B FranklinSilas Deane
 
Endorsed: 1778. Février 22.
